This is an appeal from a conviction for perjury. It is a companion case to that of Pleas Reed this day decided in an opinion by Judge Harper.
There was no evidence introduced in this case after the argument and charge as to the place where either the District or County Court was held, like there was in the Reed case. With that exception there is no material difference in the cases. Outside of that one question the same questions were raised in this which were raised in that.
It is necessary to reverse this case for the same error that the Reed case was reversed for. With that exception no error was committed in the trial of this case on any of the grounds complained of by appellant. The judgment is reversed and the cause remanded.
Reversed and remanded.